DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/14/2020 and 10/09/2020 were considered by the examiner.

Claim Objections
Claims 1, 7, 12, 19, and 20 are objected to because of the following informalities:
Claim 1, lines 10-11: the recitation of “wherein” in line 10 should be moved to the beginning of line 11;
Claim 7, line 3: “a intensity” should be “an intensity”;
Claim 12, line 4: “signal the” should be “signal of the”;
Claim 19, line 10: the comma after “return light” should be deleted; and
Claim 20, line 12: the comma after “return light” should be deleted. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“A light detector” in claims 1, 19, and 20 because it uses a generic placeholder (i.e., “detector”) that is coupled with functional language (i.e., “detects return light which is returned from the test portion and outputs an electrical signal corresponding to the return light”) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
“A light detector” is being interpreted to correspond to (A) a plurality of light detection elements arranged one-dimensionally or two-dimensionally, wherein each of the light detection elements include a photodiode, a photomultiplier tube (PMT), avalanche photodiode or PMT (¶ [0066] of the Applicant’s specification),  (B) a CCD or a CMOS having sensitivity to light in a wavelength range including the wavelength of the light emitted from the light source (¶ [0067] of the Applicant’s specification), (C) a compound-eye camera (¶ [0068] of the Applicant’s specification), and (D) equivalents thereof. 
“An image sensor” in claims 1, 19, and 20 because it uses a generic placeholder (i.e., “sensor”) that is coupled with functional language (i.e., “obtains an image signal of the test portion”) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
“An image sensor” is being interpreted to correspond to a CCD or a CMOS having sensitivity to light in a wavelength range including the wavelength of the light emitted from the light source (¶ [0067] of the Applicant’s specification), and equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 19, and 20 recite “a light detector” and “an image sensor”, but it is unclear, in light of the specification, whether the light detector and the image sensor are the same as or different from each other. Claims 1, 19, and 20 suggest that the “light detector” and the “image sensor” are different components due to the different terms. However, paragraphs [0007], [0016], [0067] disclose that the light detector is an image sensor, thereby indicating that they are the same component. Therefore, it is unclear whether they are separate components or they are the same component. For the purposes of examination, the recitations will be interpreted to refer to the same component.
Claims 2-18 are rejected by virtue of their dependence from claim 1. 
	Claim 6 recites “the light inside the test portion” in line 3. There is insufficient antecedent basis for this limitation in the claim. Additionally, it is unclear whether the recitation refers to light emitted from the light source of line 2 of claim 1, the “return light” in line 4 of claim 1, or some other light. For the purposes of examination, the recitation will be interpreted to be “the irradiating light inside the test portion” such that it refers to the light emitted by the light source of line 2 of claim 1. Alternatively, 
	Claims 7-8 are rejected by virtue of their dependence from claim 6. 
	Claim 12 recites “when it is determined that the distance has changed, the calculation circuit changes the intensity of the signal the biological information to a value which is larger as the distance after the change is larger” in lines 3-5. There appear to be two different conditions for changing the value of the intensity of the signal (i.e., “when it is determined that the distance has changed” and “the distance after the change is larger”). Therefore, it is unclear whether the value of the intensity of the signal is increased (A) when the distance has changed, or (B) when the distance after the change is larger. For the purposes of examination, the recitation in lines 3-5 will be interpreted to be “when it is determined that the distance has  increased, the calculation circuit changes the intensity of the signal the biological information to a value which is larger 
	Claim 15 recites “the light” in line 3. Claim 1 recites “emits light” in line 2 which designates an emitted irradiating light, and “return light” in line 4. It is unclear whether the recitation in claim 15 refers to the emitted light or the return light of claim 1. For the purposes of examination, the recitation in claim 15 will be interpreted to be “the irradiating light”.
	Claim 16 recites “a distance to the test portion” in line 3, and claim 10 recites “a distance between the test portion and the light detector” in lines 2-3. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should be made clear. Additionally, it is unclear what the distance of claim 16 is between. Is the distance from the range sensor to the test portion? For the purposes of examination, the range sensor will be interpreted to detect a distance from the test portion to the range sensor. 
	Claim 17 recites “the light” in line 2. Claim 1 recites “emits light” in line 2 which designates an emitted light, and “return light” in line 4. It is unclear whether the recitation in claim 17 refers to the emitted light or the return light of claim 1. For the purposes of examination, the recitation in claim 17 will be interpreted to be “the irradiating light”.
	Claim 19 recites “the light” in line 9. Claim 19 also recites “emits light for irradiating” in line 2 and “return light” in line 3. It is It is unclear whether the recitation of “the light” refers to the emitted irradiating light or the return light. For the purposes of examination, the recitation in line 2 will be interpreted to be “emits irradiating light for irradiating”, and the recitation in line 9 will be interpreted to be “the irradiating light”. Claim 20 recites a similarly unclear recitation in line 11 and is rejected on similar grounds. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-29 do not include additional elements that integrate the exception into a practical application of the exception or that are sufficient to amount to significantly more than the judicial exception for the reasons provided below which are in line with the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register, Vol. 79, No. 241, p 74618, December 16, 2014), the July 2015 Update on Subject Matter Eligibility (Federal Register, Vol. 80, No. 146, p. 45429, July 30, 2015), the May 2016 Subject Matter Eligibility Update (Federal Register, Vol. 81, No. 88, p. 27381, May 6, 2016), and the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 4, page 50, January 7, 2019).
The analysis of claim 1 is as follows:
Step 1: Claim 1 is drawn to a machine.
Step 2A - Prong 1: Claim 1 is drawn to an abstract idea in the form of a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. In particular, claim 1 recites the following limitations: 
[A1]: generate a signal of biological information related to a blood flow in a target area in the test portion based on the electrical signal; and
[B1]: detects a magnitude of an inclination of an orientation of the test portion with respect to a reference orientation by image recognition based on the image signal, and determines the target area according to the magnitude of the inclination of the orientation of the test portion.
These elements [A1]-[B1] of claim 1 are drawn to an abstract idea because they are processes that, under their broadest reasonable interpretation, are mere steps that are capable of being mentally performed. For example, a skilled artisan is capable of looking at an image, estimating an amount of blood flow or circulation in a target area in the image, and estimating an angle of the target area of the image. 
Step 2A - Prong Two: Claim 1 recites the following limitations that are beyond the judicial exception: 
[A2]: a light source that, in operation, emits light for irradiating a test portion of a portion;
[B2]: a light detector that, in operation, detects return light which is returned from the test portion and outputs an electrical signal corresponding to the return light; 
[C2]: an image sensor that, in operation, obtains an image signal of the test portion; and
[D2]: a calculation circuit…
The elements [A2]-[D2] do not integrate the exception into a practical application of the exception for the reasons listed below.
The elements [A2]-[C2] do not integrate the exception into a practical application of the exception because the uses of a light source, a light detector, and an image sensor are merely adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering at a higher level of generality in conjunction with the abstract idea that uses conventional, routine, and well known elements - see MPEP 2106.04(d); MPEP 2106.05(g). Additionally or alternatively, the elements [A2]-[C2] are generally linking the use of a judicial exception to a particular technological environment or field of use - see MPEP 2106.04(d); MPEP 2106.05(h).
The element [D2] does not integrate the exception into a practical application of the exception because the element [D2] amounts to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - See MPEP 2106.04(d) and MPEP 2106.05(f). 
Accordingly, each of the additional elements do not integrate the abstract into a practical application because they do not impose any meaningful limitations on practicing the abstract idea. 

Step 2B: Claim 1 does not recite additional elements that amount to significantly more than the judicial exception itself.  Claim 1 recites the following additional elements:  
[A2]: a light source that, in operation, emits light for irradiating a test portion of a portion;
[B2]: a light detector that, in operation, detects return light which is returned from the test portion and outputs an electrical signal corresponding to the return light; 
[C2]: an image sensor that, in operation, obtains an image signal of the test portion; and
[D2]: a calculation circuit…
The elements [A2]-[C2] do not amount to significantly more than the judicial exception because the elements are merely adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering at a higher level of generality in conjunction with the abstract idea that uses conventional, routine, and well known elements - see MPEP 2106.04(d); MPEP 2106.05(g). Additionally or alternatively, the elements [A2]-[C2] are generally linking the use of a judicial exception to a particular technological environment or field of use - see MPEP 2106.04(d); MPEP 2106.05(h). Furthermore, the elements [A2]-[C2] are well-understood, routine, and conventional, as evidenced by US 2009/0177098 A1 (Yakubo). Yakubo discloses a commercially available ocular fundus flowgraphy system including a laser light source, imaging lens, and photodetector (¶ [0046]). The laser light source generates emission wavelength at 830 nm and in the near-infrared region (¶ [0046]). The photodetector is a two-dimensional CCD image sensor (¶ [0046]). The Examiner asserts that the two-dimensional CCD image sensor is an equivalent of the elements [B2] and [C2]. Because the above system is commercially available, Yakubo indicates that the above elements are well-understood, routine, and conventional.
Additionally, simply reciting the element [D2] does not qualify as significantly more because this limitation is simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)), e.g., adding a non-descript sensor attached in a non-specified way.
In view of the above, the additional elements individually do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.
Independent claims 19 and 20 recite mirrored method and computer-readable medium recording limitations and are not patent eligible for substantially similar reasons. 
Claims 2-18 depend from claim 1, and recite the same abstract idea as claim 1.  Furthermore, these claims only contain recitations that further limit the abstract idea (that is, the claims only recite limitations that further limit the mental process).
In view of the above, the additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, and 14-19 of U.S. Patent No. 10,602,971 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of the instant application are generic to the species of claims 1-12, and 14-19 of U.S. Patent No. 10,602,971 B2, and the species anticipates the claimed genus. See MPEP 804. Additionally, claims 19-20 of the instant application are processes which would be necessarily performed by a biological information detection as recited in claim 1 of U.S. Patent No. 10,602,971 B2 in its normal and usual operation. MPEP 211.02 (I) states that, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. Therefore, the claims 19-20 of the instant application are anticipated by the system of claim 1 of U.S. Patent No. 10,602,971 B2.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2017/0325721 A1 (Matsuda)
With regards to claims 1, 19, and 20, Matsuda discloses a biological information detection system (Fig. 1 and ¶ [0045] disclose an authentication apparatus 2 for capturing a blood-vessel image of fingers), a control method for a biological information detection system (¶ [0055] discloses an image capturing method of a blood-vessel image of fingers; Fig. 22 and ¶ [0073] disclose a flowchart for distance and attitude detection using a distance sensor 4 of the authentication apparatus of Fig. 1), and a non-transitory computer-readable recording medium storing therein a program for controlling a biological information detection system (¶ [0045] discloses CPU 7 calculates a position and attitude of a hand and finger using a program stored in a memory 6), including: a light source that, in operation, emits light for irradiating a test portion of a subject (Fig. 1 and ¶ [0045] disclose a light source array 9 which irradiates the hand with irradiation light); a light detector that, in operation, detects return light which is returned from the test portion and outputs an electrical signal corresponding to the return light (Fig. 1 and ¶ [0045] disclose an image capturing portion 11 that receives light that has passed through an optical filter; ¶ [0046] discloses light is converted into an electric signal by the image capturing portion 11; The Examiner asserts that the light leaves the apparatus 2, passes through the hand 1, and is returned to the authentication apparatus 2); an image sensor that, in operation, obtains an image signal of the test portion (¶ [0046] discloses the image capturing portion 11 produces an image which is saved in memory 6); a calculation circuit that, in operation, generates a signal of biological information related to a blood flow in a target area in the test portion based on the electrical signal (¶¶ [0046], [0050], [0053] discloses images of blood vessels being captured from the electrical signal of the image capturing portion 11 in relation to the CPU 7; ¶ [0073] and Fig. 23 discloses that the region of each finger in the blood-vessel image is cut out in 504 and a blood-vessel feature such as a blood-vessel pattern and a feature point is extracted in 506; the region of each finger is being interpreted to be a target area; the blood-vessel pattern is being interpreted to be a signal of biological information related to blood flow), causing the light source to emit the light to the test portion (¶ [0045] discloses controlling the light source array to irradiate the fingers with irradiation light), causing the light detector to detect the return light, and to output the electrical signal (¶ [0045] discloses image capturing portion 11 receiving light; ¶ [0046] discloses converting light to an electric signal); causing the image sensor to obtain the image signal (¶ [0045] discloses image capturing portion 11 receiving light; ¶ [0046] discloses converting light to an electric signal and further converting the electric signal as an image); wherein the calculation circuit, in operation, detects a magnitude of an inclination of an orientation of the test portion with respect to a reference orientation by image recognition based on the image signal (¶ [0073] and Fig. 23 disclose the position, the region, and the attitude of each finger is detected in 502 and coordinate conversion from the distance image to the blood-vessel image of the image capturing portion 11 is performed in 503; Fig. 16 and ¶¶ [0060], [0073] disclose the attitude including inclination attitude of the hand/fingers), and determines the target area according to the magnitude of the inclination of the orientation of the test portion (Fig. 23 and ¶ [0073] disclose in step 504-505 determination of a finger region and normalization of the blood-vessel pattern in the finger region based on the attitude detection of each finger).

With regards to claim 2, Matsuda discloses that, in operation, the calculation circuit determines at least one selected from the group consisting of a shape of the target area, and a position of the target area in the test portion (¶ [0073] discloses that the region of each finger in the blood-vessel image is cut out, thereby indicating that the position and shape of the target area is determined in the blood-vessel image of the hand).

With regards to claim 3, Matsuda discloses that, in operation, the calculation circuit further determines whether or not the magnitude of the inclination of the orientation of the test portion has changed (¶ [0073] discloses determining position, region, and attitude of each finger in 502, and normalization processing such as rotation correction and correction of distortion caused by a three-dimensional attitude variation is performed on an image of a cutout finger region on the basis of attitude detection of each finger in 505), and when it is determined that the magnitude of the inclination of the orientation of the test portion has changed, the calculation circuit changes a shape of the target area according to the magnitude of the inclination of the orientation of the test portion after the change (¶ [0073] discloses normalization processing of each finger cut-out in the blood-vessel image is based on the attitude variation, wherein the normalization processing would change a shape of the target area).

With regards to claim 4, Matsuda discloses that in operation, the calculation circuit further determines whether or not the magnitude of the inclination of the orientation of the test portion has changed (¶ [0073] discloses determining position, region, and attitude of each finger in 502; The examiner asserts that step 502 would detect any changes in the attitude of each finger; also see ¶¶ [0054],  [0060], [0107] with regards to the identification of attitude variations), and when it is determined that the magnitude of the inclination of the orientation of the test portion has changed, the calculation circuit changes a position of the target area in the test portion according to the magnitude of the inclination of the orientation of the test portion after the change ¶ [0073] discloses the region of each finger in the blood-vessel image is cut out in 504, wherein the cut-out region is dependent on the attitude detection in 502 and the coordinate conversion in 503; The Examiner asserts the shape and position of the cutout finger region changes depending on the variations in attitude detected in 502).

With regards to claim 5, Matsuda discloses that in operation the subject includes feature points (¶ [0073] discloses that the attitude variation is determined in relation to the crotch positions of the fingers, fingertips, and palms of the fingers), and the calculation circuit, in operation, extracts the feature points from the image signal (¶ [0073] discloses identifying the crotch positions of the fingers, fingertips, and palms of the fingers), and detects the magnitude of the inclination of the orientation of the test portion based on positions of the feature points in the image signal (¶ [0073] discloses that the attitude variation is determined in relation to the crotch positions of the fingers, fingertips, and palms of the fingers).

With regards to claim 17, Matsuda discloses that the light contains a component with a wavelength of 650 nm or greater and 950 nm or less (¶ [0068] discloses the wavelength of the light source array 9 can be selected from the range of 850 nm to 870 nm). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0325721 A1 (Matsuda), as applied to claim 5 above. 
With regards to claim 6, Matsuda discloses that the calculation circuit determines the target area based on the blood-vessel image (¶ [0073] discloses region of each finger in the blood-vessel image is cut out at 504). 
The above embodiment of Matsuda is silent with regards to whether the calculation circuit, in operation, predicts a propagation path of the light inside the test portion based on the magnitude of the inclination of the orientation of the test portion, and determines target area based on the blood-vessel image based on the predicted propagation path. 
In a related embodiment for providing a clearer blood-vessel image, Matsuda discloses predicting a propagation path of the light inside the test portion based on the magnitude of the inclination of the orientation of the test portion, and determines target area based on the blood-vessel image based on the predicted propagation path (¶ [0060] discloses performing light amount control in accordance with inclination attitude of the hand such that the amount of passing light of the point light sources 10 passing through the fingers becomes constant, and a clear blood-vessel image of the fingers is captured; Such a disclosure indicates that the system predicts an amount of light which has a propagation path that passes through the hand based on the inclination attitude). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the determination of the blood-vessel image of ¶ [0073] of Matsuda to incorporate that it is based on the predicted propagation path as taught in ¶ [0060] of Matsuda such that the target area is based on the blood-vessel image based on the predicted propagation path. The motivation would have been to provide a clear blood-vessel image of the fingers (¶ [0060] of Matsuda) and provide a more accurate cut out of the fingers. 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0325721 A1 (Matsuda), as applied to claim 6 above, and further in view of SE 465151 B (Nilsson ‘151) (Paragraph citations are made with reference to the provided machine translation). 
With regards to claim 7, Matsuda is silent with regards to whether the calculation circuit, in operation, predicts a intensity of the return light returned from the test portion or a rate of change of the intensity of the return light with respect to a reference value based on at least one selected from the group consisting of the magnitude of the inclination of the orientation of the test portion and the predicted propagation path, and when the predicted intensity of the return light or the predicted rate of change of the intensity of the return light is smaller than a first value, increases an intensity of the signal of the biological information.
In a related system for identifying blood flow parameters related to blood vessels (¶ [0003] of Nilsson ‘151), Nilsson ‘151 discloses predicting an intensity of the return light returned from the test portion or a rate of change of the intensity of the return light with respect to a reference value based on at least one selected from the group consisting of the magnitude of the inclination of the orientation of the test portion and the predicted propagation path (¶¶ [0019]-[0022] discloses the relationship between the gain factor, blood flow, and the number of coherence areas, wherein the gain factor is an amplification factor dependent on the predicted intensity of the return light; ¶ [0018] discloses the relationship between the number of coherence areas and the space angle (i.e., a magnitude of the inclination of the orientation of the test portion); also see ¶ [0032]), and when the predicted intensity of the return light or the predicted rate of change of the intensity of the return light is smaller than a first value, increases an intensity of the signal of the biological information (¶ [0032] discloses that if the number of coherence areas decreases, then the gain factor increases; The Examiner asserts that there is at least a value for the gain factor which corresponds with an increase in the flow measurement; ¶ [0031] discloses the gain in relation to values and the compensation factor). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system for determining the blood flow parameters of Matsuda to incorporate the gain factor correction as taught by Nilsson ‘151 in order to provide a more accurate analysis of the blood flow (¶¶ [0007], [0032] of Nilsson ‘151). 

With regards to claim 8, the above combination teaches or suggests that when the predicted intensity of the return light or the predicted rate of change of the intensity of the return light is larger than a second value, the calculation circuit decreases the intensity of the signal of the biological information (¶ [0032] of Nilsson ‘151 discloses that if the number of coherence areas decreases, then the gain factor increases; The Examiner asserts that there is at least a value for the gain factor which corresponds with a decrease in the flow measurement).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0325721 A1 (Matsuda), as applied to claim 1 above. 
With regards to claim 9, the above embodiment of Matsuda is silent with regards to whether the light detector, in operation, outputs the electrical signal at a plurality of times, and the calculation circuit, in operation, generates the signal of the biological information over time based on the electrical signal outputted from the light detector at the plurality of times.
In a related embodiment, Matsuda discloses the light detector, in operation, outputs the electrical signal at a plurality of times, and the calculation circuit, in operation, generates the signal of the biological information over time based on the electrical signal outputted from the light detector at the plurality of times (¶ [0089] discloses a registration processing period for capturing a plurality of clear images of blood vessels at varying moments). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above embodiment of Matsuda to incorporate a registration processing period as taught in ¶ [0089] of Matsuda in order to provide a highly precise authentication (¶ [0089] of Matsuda). 

Claims 10-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0325721 A1 (Matsuda), as applied to claim 1 above, and further in view of SE 465151 B (Nilsson ‘151) (Paragraph citations are made with reference to the provided machine translation). 
With regards to claim 10, Matsuda is silent with regards to whether the calculation circuit, in operation, further detects a distance between the test portion and the light detector based on the electrical signal or the image signal, and when the distance is longer than a predetermined distance, the calculation circuit increases an intensity of the signal of the biological information.
In a related system for identifying blood flow parameters related to blood vessels (¶ [0003] of Nilsson ‘151), Nilsson ‘151 discloses further detects a distance between the test portion and the light detector based on the electrical signal or the image signal, (¶¶ [0019]-[0022] discloses the relationship between the gain factor, blood flow, and the number of coherence areas, wherein the gain factor is an amplification factor dependent on the distance which is reflected in the number of coherence areas; ¶ [0018] discloses the relationship between the number of coherence areas and the space angle (i.e., a magnitude of the inclination of the orientation of the test portion); also see ¶ [0032]), and when the distance is longer than a predetermined distance, the calculation circuit increases an intensity of the signal of the biological information. (¶ [0032] discloses that if the number of coherence areas decreases, then the gain factor increases; The Examiner asserts that there is at least a value for the gain factor which corresponds with an increase in the flow measurement; ¶ [0031] discloses the gain in relation to values and the compensation factor). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system for determining the blood flow parameters of Matsuda to incorporate the gain factor correction as taught by Nilsson ‘151 in order to provide a more accurate analysis of the blood flow (¶¶ [0007], [0032] of Nilsson ‘151). 

With regards to claim 11, the above combination teaches or suggests that when the distance is shorter than the predetermined distance, the calculation circuit decreases the intensity of the signal of the biological information (¶ [0032] of Nilsson ‘151 discloses that if the number of coherence areas decreases, then the gain factor increases; The Examiner asserts that there is at least a value for the gain factor which corresponds with a decrease in the flow measurement).

With regards to claim 12, the above combination teaches or suggests wherein the calculation circuit, in operation, further determines whether or not the distance has changed, and when it is determined that the distance has changed, the calculation circuit changes the intensity of the signal the biological information to a value which is larger as the distance after the change is larger (¶ [0032] of Nilsson ‘151 discloses that if the number of coherence areas decreases, then the gain factor increases; The Examiner asserts that there is at least a value for the gain factor which corresponds with a change in the flow measurement)..

With regards to claim 13, the above combination teaches or suggests the predetermined distance is the distance detected by the calculation circuit at a certain time (¶ [0032] of Nilsson ‘151 discloses that the distance directly below the detector is a distance compared to which the output signal is measured and the gain factor increases).

With regards to claim 15, the above combination teaches or suggests using a distance sensor based on an ultrasonic pulse (¶ [0031] of Nilsson ‘151). The above combination is silent with regards to whether the light is pulsed light, and the calculation circuit, in operation, detects the distance based on a time from when the light source emits the pulsed light to when the light detector detects the pulsed light. 
Matsuda discloses monitoring a distance by using pulsed light, and the calculation circuit, in operation, detects the distance based on a time from when the light source emits the pulsed light to when the light detector detects the pulsed light (¶ [0067] of Matsuda discloses using a time of flight method of a distance sensor using a pulse of near infrared light to detect distance). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the use of the ultrasonic device for measuring distance of Nilsson ‘151 with the use of the distance sensor as taught by ¶ [0067] of Matsuda. Because both elements are capable of measuring distance, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 

With regards to claim 16, the above combination teaches or suggests further comprising: a range sensor that detects a distance to the test portion, wherein, in operation, the calculation circuit adjusts the intensity of the signal of the biological information based on the distance detected by the range sensor (¶ [0031] of Nilsson ‘151 discloses an ultrasonic device to measure the distance; ¶ [0032] of Nilsson ‘151 discloses adjusting a gain factor based on number of coherence areas which is based on distance).  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0325721 A1 (Matsuda), as applied to claim 1 above, and further in view of SE 465151 B (Nilsson ‘151) (Paragraph citations are made with reference to the provided machine translation) and SE 468925 B (Nilsson ‘925) (Paragraph citations are made with reference to the provided machine translation).
	With regards to claim 14, the above combination is silent with regards to whether the predetermined distance is the distance detected by the calculation circuit when the generation of the signal of the biological information is started.
	In a related system for identifying blood flow parameters (¶ [0001] of Nilsson ‘925), Nilsson ‘925 discloses the predetermined distance is the distance detected by the calculation circuit when the generation of the signal of the biological information is started (¶ [0011] discloses measuring the perpendicular distance between the detector surface when the image collection is started). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system for determining the blood flow parameters of Matsuda in view of Nilsson ‘151 to incorporate determining the perpendicular distance at the start of the image collection as taught by Nilsson ‘925. The motivation would have been to provide a constant and known distance and create a more accurate analysis of the blood flow parameters. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0325721 A1 (Matsuda), as applied to claim 1 above, and further in view of US 2017/0332965 A1 (Hasegawa). 
With regards to claim 18, Matsuda discloses that the test portion is a hand (Fig. 1).
In a related system for determining blood flow parameters (Abstract of Hasegawa), Hasegawa teaches or suggests a test portion being a forehead and that biological information is information related to a blood flow in a cerebral cortex of the subject (Fig. 2 and ¶ [0041] disclose sensors for irradiating the head and providing a signal related to the blood flow in the cerebral cortex), thereby indicating that a system for irradiating and determining blood flow may be used in relation to the cerebral cortex. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system for detecting the blood flow image of Matsuda, in view of the teachings of Hasegawa, to incorporate that determines a blood-flow image of the cerebral cortex. The motivation would have been to provide an analysis of the brain and determine a more accurate analytical fingerprint of the patient. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637. The examiner can normally be reached M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.K./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792